Citation Nr: 0715159	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October1966 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  The veteran 
testified before the RO in April 2004.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
coronary artery disease with status post angioplasty (rated 
60 percent disabling); diabetes mellitus (rated 20 percent 
disabling); peripheral neuropathy of the right lower 
extremity (rated 10 percent disabling); and peripheral 
neuropathy of the left lower extremity (rated 10 percent 
disabling).  The combined disability rating for these 
disabilities is 70 percent (including consideration of a 
bilateral factor for the lower extremity disabilities).  

2.  The veteran is currently employed as a part-time drain 
commissioner (primarily a desk job) for 10 hours per week to 
two days per week and as a part-time auto mechanic for two 
days per week.

3.  The veteran has some advanced education and some 
specialized certification skills, with two years of college, 
certification involving lakes and streams, certification as a 
mechanic, and training and experience as a soil erosion 
officer and as a veterans' service officer (Level II).
 
4.  The veteran's service-connected disabilities do not 
render him veteran unable to secure or follow substantially 
gainful employment.





CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent a rating decision in August 2003; a statement of 
the case in January 2004; and supplemental statements of the 
case in November 2004 and December 2004.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The Board 
notes that the RO did not send a letter preceding its August 
2003 RO decision.  However, the January 2004 statement of the 
case fully set forth the specifics of VA's duties to notify 
claimants, including recitation of the regulatory provisions 
governing the respective responsibilities for submitting 
evidence and the criteria for TDIU ratings.  Two RO 
adjudications ensued (in November 2004 and December 2004).  
Thus, VA has made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication or even 
the final RO adjudication (the December 2004 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the December 2004 supplemental statement 
of the case).

As discussed above, the RO did not send the veteran a letter 
informing him of the evidence required and of the respective 
responsibilities for obtaining that evidence.  However, this 
error in VA's notice to the veteran (which is initially 
presumed to be prejudicial) is in fact harmless.  See Sanders 
v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 
2007) (No. 06-7001) (burden is on VA to show that error in 
notice was not prejudicial).  Any defective notice has not 
prejudiced the appellant in the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has demonstrated an impressive awareness 
of the evidentiary requirements involving the claim.  He has 
regularly apprised VA of his medical condition (including 
with respect to the level of disability of his service-
connected disabilities), and he has provided evidence as to 
his employment and as to the difficulties with working.  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, recent VA 
examinations of the veteran's service-connected disabilities 
are in the claims folder.  Thus, VA has fulfilled its duty to 
assist the appellant.

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 

Total disability ratings based on individual unemployability 
may (TDIU ratings) be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

A veteran's non-service-connected disabilities or his 
advancing age may not be considered in a TDIU rating claim.  
38 C.F.R. § 4.19 (2006).  Also, it is necessary that the 
record reflect some factor that places his case in a 
different category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected 
disabilities must render a veteran unable to secure or follow 
a substantially gainful occupation (that is, work that is 
more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The veteran's ability or inability to engage in 
substantial gainful activity has to be looked at in a 
practical manner and the thrust of the question is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).

The controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  Also, "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

A claimant does not have to prove that he or she is 100 
percent unemployable to establish an inability to maintain a 
substantially gainful occupation as required for a TDIU award 
pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 12-2001 
(July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.

While the term "substantially gainful occupation" is not 
specifically defined by regulation, the United States Court 
of Appeals for Veterans Claims has interpreted the term, as 
used in 38 C.F.R. § 4.16(b), as referring "at a minimum, the 
ability to earn a living wage."  Bowling v. Principi, 15 
Vet. App. 1,7 (2001).

By the same token, a VA adjudication procedure manual has 
defined "substantially gainful employment . . . as 
employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  
VA's Adjudication Procedure Manual M21-1, Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Chapter 2, Section F, Topic 
24.

Marginal employment is not considered "substantially gainful 
employment" and generally will be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).

Additionally, 38 C.F.R. § 4.16 authorizes VA to assign a TDIU 
rating based upon a veteran's temporary (that is, non-
permanent) inability to follow a substantially gainful 
occupation.  But not every period of inability to work will 
establish an inability to follow a substantially gainful 
occupation warranting a TDIU rating, because it may be 
possible to secure and retain employment and to earn 
significant income despite occasional periods of incapacity.  
VA must make determinations regarding ability or inability to 
follow a substantially gainful occupation on a case-by-case 
basis, taking into account such factors as the frequency and 
duration of periods of incapacity or time lost from work due 
to disability, the veteran's employment history and current 
employment status, and the veteran's annual income from 
employment, if any.  VAOPGCPREC 05-05 (Nov. 25, 2005).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

Service connection is in effect for the following 
disabilities: coronary artery disease with status post 
angioplasty (rated 60 percent disabling); diabetes mellitus 
(rated 20 percent disabling); peripheral neuropathy of the 
right lower extremity (rated 10 percent disabling); and 
peripheral neuropathy of the left lower extremity (rated 
10 percent disabling).  The combined disability rating for 
these disabilities is 70 percent (including consideration of 
a bilateral factor for the lower extremity disabilities).  
Thus, the veteran meets the numerical, schedular requirements 
under 38 C.F.R. § 4.16(a).  He has multiple service-connected 
disabilities, one of which is rated 60 percent disabling, 
with the others boosting his combined rating to 70 percent.  

Thus, the remaining issue is whether the veteran is unable to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a).

In his original application for a TDIU rating, the veteran 
had indicated that he is paid $1,153 per month as an elected 
drain commissioner for part-time work (about 10 hours per 
week).  But he testified in April 2004 that his salary was 
actually $8,900 per year.  He indicated that 80 percent of 
his job as drain commissioner involved "desk-type" work and 
that he had been able to schedule on-site inspections of the 
12 lakes within his jurisdiction in a manner that 
accommodated the pain in his feet and lower extremities.  He 
also testified that he had stopped working at a job involving 
soil erosion projects because that had involved too many on-
site inspections and too much walking.  But on a May 2004 VA 
examination, he indicated that was able to work as a part-
time drain commissioner in a desk job for two days per week.

The veteran has also indicated that he last worked full-time 
as a self-employed auto mechanic in 1999 and that he works on 
a very limited basis as an auto mechanic (which had been his 
primary occupational specialty prior to becoming a drain 
commissioner).  He testified at the April 2004 RO hearing 
that he was having difficulties with his upper extremities 
(such as gripping and numbness) and that this was limiting 
his ability to perform these jobs.  However, in September 
2004, the RO denied service connection for peripheral 
neuropathy of both upper extremities.  The veteran has not 
appealed this decision.  Nevertheless, he indicated on a May 
2004 VA examination that was able to work as a part-time auto 
mechanic two days per week and that only his work with fine 
tools was affected.

The veteran has also testified that his service-connected 
disabilities, such as diabetes mellitus, are worsening.  VA 
medical records reflect ongoing treatment for diabetes with 
increased oral medication in the last few years.  But the 
records also reflect generally good glycemic control.  

The record also reflects that the veteran has some advanced 
education and some specialized certification skills.  
According to a December 2002 application or other VA 
benefits, he has completed two years of college, has 
certification involving lakes and streams, was certified as a 
mechanic, and has training and experience as a soil erosion 
officer and as a veterans' service officer (Level II).

The Board is mindful that the veteran's annual income from 
his employment as a drain commissioner was more than 40 
percent higher than the United States poverty threshold in 
2003 of $9,573, but that it was below the poverty thresholds 
for the ensuing years according to the veteran's reported 
annual salary of $8,900 (as compared to poverty thresholds of 
$9,827 in 2004, of $10,160 in 2005, and of $10,488 in 2006).  
See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section F, 
Topic 32.  But the veteran has not reported the annual income 
received from his part-time work as an auto mechanic.  Also 
of significance is that the veteran has demonstrated an 
ability to perform both of these types of jobs (county 
government official with inspection and maintenance duties; 
and auto repair not involving the use of fine tools).  
Moreover, the record reflects that the veteran's primary 
duties as a drain commissioner (about 80 percent, according 
to the veteran) is desk-type work.  By contrast, the veteran 
has described limitations involving only physical work, such 
as walking on too many on-site inspections.  Thus, the record 
indicates that the veteran is capable of sedentary employment 
and that he has been generally able to perform work as a 
part-time drain commissioner two days per week and as a part-
time auto mechanic two days per week, for a total of four 
days per week.  

Notably, as well, the veteran has significant training, not 
only in the areas where he is currently employed but also as 
a soil erosion officer and as a veterans' service officer.  
Moreover, he has maintained stable employment as an elected 
drain commissioner as well as an auto mechanic (albeit on a 
part-time basis in each occupation).  

Finally, the veteran has been examined in connection with his 
service-connected disabilities.  On VA examination in May 
2004, his diagnoses included diabetes mellitus with good 
glycemic control; hypertension, well controlled on 
medications; coronary artery disease, status post angioplasty 
with an estimated clinical METS score of 7 to 10; and mild 
peripheral neuritis of the hands and feet.  As noted above, 
service connection is in effect for the diabetes, the 
coronary artery disease, and the peripheral neuropathy of the 
lower extremities.  But even taking all of these diagnoses 
into consideration, the examining VA doctor opined that the 
veteran's "medical problems do not likely prevent him from 
performing gainful employment."  

Also, on a July 2004 VA eye examination, diagnoses included 
diabetes mellitus without diabetic retinopathy, albeit with 
suspicion for glaucoma.  But otherwise, the veteran's visual 
acuity was very good, and the examiner opined that there was 
no reason why the veteran would be unemployable.  

The Board is mindful of the veteran's frequent statements 
that his conditions are worsening and will continue to 
deteriorate, as evidenced by recent increases in oral 
medication dosages for diabetes.  However, the Board is 
unable to decide the claim for a TDIU rating based on 
evidence that might possibly be of record at some point in 
the future.  The Board must evaluate this claim in light of 
the evidence that is currently of record.   

In sum, the weight of the evidence demonstrates that the 
veteran does not satisfy the regulatory criteria for a TDIU 
rating.  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


